Citation Nr: 0616033	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from January 1960 to 
December 1980.  The appellant in the current appeal is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death and for DIC benefits pursuant to 38 U.S.C.A. § 1318(b).


FINDINGS OF FACT

1.  The veteran died in September 2002; his death certificate 
listed his cause of death as hypoxic respiratory failure due 
to, or as a consequence of cardiac arrest, with interstitial 
pulmonary fibrosis noted as another significant condition 
that contributed to his death.

2.  A chronic disease of the veteran's upper respiratory 
system did not have its onset during military service.

3.  A chronic disease of the veteran's cardiovascular system 
did not have its onset during military service.

4.  The veteran's service-connected disabilities at the time 
of his death were residuals of a left knee meniscectomy 
(rated 10 percent disabling), supraspinatous tendinitis of 
the right shoulder (rated noncompensably disabling), low back 
pain (rated noncompensably disabling), residuals of an injury 
of the left index finger, major upper extremity (rated 
noncompensably disabling), bilateral high frequency hearing 
loss (rated noncompensably disabling), and residuals of 
biopsy of the vocal cords (rated noncompensably disabling).


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of a disability of 
service origin.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318(b) have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim for service connection for the 
veteran's cause of death was received in September 2002 and 
she was duly notified of the provisions of the VCAA in 
correspondence dated in October 2002, well before the May 
2003 rating decision on appeal.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service medical records and all relevant VA and 
private medical records for the period immediately after his 
separation from service and for the period from 1992 to 2002, 
up to the date of his death in September 2002, have been 
obtained and associated with the evidence.  A copy of his 
official death certificate was obtained for inclusion in the 
record.  A medical nexus opinion addressing the issue on 
appeal has also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.



Factual Background and Analysis

The veteran's death certificate shows that he died in 
September 2002 of hypoxic respiratory failure due to, or as a 
consequence of cardiac arrest, with interstitial pulmonary 
fibrosis noted as another significant condition that 
contributed to his death.  At the time of his death, the 
veteran was service-connected for residuals of a left knee 
meniscectomy (rated 10 percent disabling), supraspinatous 
tendinitis of the right shoulder (rated noncompensably 
disabling), low back pain (rated noncompensably disabling), 
residuals of an injury of the left index finger, major upper 
extremity (rated noncompensably disabling), bilateral high 
frequency hearing loss (rated noncompensably disabling), and 
residuals of biopsy of the vocal cords (rated noncompensably 
disabling).  The medical evidence does not establish any 
etiological link between these service-connected disabilities 
and the veteran's cause of death.

The veteran's service medical records show normal findings on 
examination of his respiratory system and cardiovascular 
system throughout his entire period of military service.  He 
was treated for bronchopneumonia in January 1964, but the 
records show that this condition was completely resolved 
without any chronic disabling residuals.  In July 1974, 
benign polyps on his vocal cords were removed.  In August 
1979, he complained of chest pains.  Testing determined that 
the problem was muscular in nature.  In October 1980, he was 
treated for right upper lobe pneumonia.  Tens days later, it 
was reported that his chest X-ray was improved, and his 
status was normal.  Blood pressure readings that were 
obtained during his entire period of active duty were 
negative for showing onset of hypertension in service.  Chest 
X-rays that were obtained in January 1960, March 1962, April 
1963, October 1964, July 1974, April 1974, July 1976, April 
1978, and January 1980 all were negative for any heart or 
lung abnormalities.  The veteran was discharged from active 
duty in December 1980.

Post-service medical records show normal findings on chest X-
ray study, blood pressure measurement, and assessment of his 
cardiovascular and respiratory systems on VA examination in 
March 1981.  Private medical records dated in February 1992 
show onset of chronic cardiovascular disease, with 
arteriosclerotic heart disease and hypertension at the time, 
the veteran stated he was a one-pack per day smoker.  The 
records indicate that the veteran underwent a two-vessel 
coronary artery bypass grafting later in 1992.  Private 
medical records dated 2000 to 2002 show diagnoses of 
idiopathic severe interstitial pulmonary fibrosis, chronic 
obstructive pulmonary disease, coronary artery disease, and 
congestive heart failure.  As previously stated, the veteran 
died in September 2002 of hypoxic respiratory failure due to, 
or as a consequence of cardiac arrest, with interstitial 
pulmonary fibrosis noted as another significant condition 
that contributed to his death. 

In May 2003, a VA physician reviewed the veteran's claims 
file and concurred with the conclusions presented in the 
veteran's death certificate regarding the cause of his death.  
The physician believed that the veteran suffered from severe 
restrictive lung disease and died of hypoxic respiratory 
failure.  The physician then presented the following opinion:

"In the absence of any ongoing problems following 
(the veteran's) discharge from the military 
(regarding his cardiovascular and respiratory 
systems), and additionally in the absence of any 
cardiopulmonary complaints and additionally in the 
absence of any abnormalities found on chest X-ray 
in 1981, it is as likely as not that there is no 
association between (the veteran's) ultimate 
idiopathic pulmonary fibrosis  and (military 
service)."

The veteran's widow has submitted written statements that, in 
general, assert that there exists a link between the 
veteran's cause of death and his period of military service, 
such that service connection for his cause of death should be 
allowed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the veteran's officially-listed immediate cause of death from 
hypoxic respiratory failure due to, or as a consequence of 
cardiac arrest, with interstitial pulmonary fibrosis as a 
contributing factor.  His service medical records do not show 
a clear-cut diagnosis of COPD, heart disease, or any other 
chronic disease of his respiratory or cardiovascular systems 
during his period of military service.  The post-service 
medical records also do not show onset of hypertension or 
other cardiovascular disease to a compensably disabling 
degree within one year following his separation from active 
duty in December 1980 to permit service connection for 
cardiovascular disease on a presumptive basis.  The objective 
medical evidence also does not establish any causative or 
contributory relationship between the veteran's service-
connected disabilities with his death by hypoxic respiratory 
failure due to, or as a consequence of cardiac arrest, with 
interstitial pulmonary fibrosis as a contributing factor.  In 
view of the foregoing discussion, the Board concludes that 
the evidence does not support the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.  Her appeal in this regard is therefore denied.

To the extent that the appellant asserts the existence of a 
link between the veteran's cause of death and his period of 
military service based upon her own knowledge of medicine and 
her familiarity with the late veteran's medical history, as 
the record does not show that she has received the requisite 
formal medical training and accreditation to make medical 
diagnoses or present opinions regarding issues of medical 
causation and etiology, her statements in this regard are not 
entitled to any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318(b).

As previously discussed, the late veteran served from January 
1960 to December 1980.  His service records do not establish 
that he was a prisoner of war.  He was honorably discharged 
from active duty in December 1980.  The record reflects that 
he died in September 2002 and the Board has determined in 
this decision that his cause of death was not related to his 
period of military service.

The veteran's only service-connected disabilities at the time 
of his death were residuals of a left knee meniscectomy 
(rated 10 percent disabling), supraspinatous tendinitis of 
the right shoulder (rated noncompensably disabling), low back 
pain (rated noncompensably disabling), residuals of an injury 
of the left index finger, major upper extremity (rated 
noncompensably disabling), bilateral high frequency hearing 
loss (rated noncompensably disabling), and residuals of 
biopsy of the vocal cords (rated noncompensably disabling).  
Thus, he did not have a 100 percent rating for his service-
connected disabilities in effect at any time prior to the 
date of his death.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision. 

The veteran was not a prisoner of war, he died more than 20 
years following his retirement from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death in September 2002.  There has been no allegation of 
clear and unmistakable error in any prior decision regarding 
the rating assigned for the veteran's service-connected 
disabilities, nor has the appellant or her representative 
identified any other basis for granting this claim.  The 
"enhanced DIC" benefit provided for in 38 U.S.C.A. § 
1311(a)(2) is only applicable to disabilities associated with 
the veteran's cause of death that were rated 100 percent 
eight years prior to the date of death.  As the veteran's 
multiple service-connected disabilities have ben determined 
to be unrelated to his cause of death, 38 U.S.C.A. § 
1311(a)(2) does not provide a basis to allow the appellant's 
DIC claim.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Service connection for the veteran's cause of death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318(b) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


